28. Future enlargements and cohesion (vote)
- Report: Pieper
- Before the vote:
rapporteur. - (DE) Mr President, I should like to thank the Members who have played their part in this report's coming into being. In committee, we agreed on 19 compromise amendments. The majority in committee was a clear one, of 35 to 3, and I hope for a similar confirmation from the plenary.
- Before the vote on Amendment 26:
Mr President, I would just like to point out that a mistake has been made which we would like to correct. It is in paragraph 2a. It starts 'Regrets the agreement reached on the financial framework 2007-2013, in particular the reductions in the structural funds from 0.47%'. It should be '0.41%'.
(The oral amendment was accepted)